 



Exhibit 10.1
STOCK REDEMPTION AGREEMENT
     This STOCK REDEMPTION AGREEMENT (“Agreement”) is made and entered into as
of the 19th day of February, 2008 (“Effective Date”), by and between CROWN
CRAFTS, INC., a Delaware corporation (“Company”), and E. RANDALL CHESTNUT, an
individual Stockholder of the Company (“Stockholder”).
R E C I T A L S
     WHEREAS, Stockholder is the Company’s Chairman, President and Chief
Executive Officer;
     WHEREAS, Stockholder has terminated that certain Rule 10b5-1 Trading Plan
(the “Trading Plan”) previously adopted by Stockholder pursuant to which
Stockholder has heretofore sold certain shares of the Company’s common stock
held by Stockholder; and
     WHEREAS, Stockholder desires to sell, and the Company agrees to purchase
and redeem, all of the 141,520 shares of the Company’s common stock formerly
subject to the Trading Plan not previously sold (the “Shares”) upon the terms
and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the promises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereto hereby agree as follows:
     1. Sale and Delivery. Stockholder hereby sells, conveys, transfers,
delivers and assigns to the Company and the Company hereby purchases and redeems
and accepts from Stockholder, free and clear of all liens, encumbrances and
claims of any party, the Shares in exchange for payment by the Company to
Stockholder of Three Dollars and 65/100 ($3.65) per Share, for the aggregate sum
of Five Hundred Sixteen Thousand Five Hundred Forty-Eight and 00/100 Dollars
($516,548.00). Stockholder shall cause the Shares to be transferred
electronically to the Company or the Company’s designee, and, promptly following
such transfer, the Company shall deliver or cause to be delivered, by wire
transfer to Stockholder, the consideration set forth in this Section 1.
     2. Representations of Stockholder. Stockholder hereby represents and
warrants to the Company as of the date hereof as follows:
          2.1. Requisite Power and Authority. Stockholder has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and to carry out its provisions. When executed and
delivered, this Agreement will constitute a legal, valid, and binding obligation
of Stockholder, enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditor’s rights generally and by general
equitable principles, whether enforcement is sought by proceedings in equity or
at law.

 



--------------------------------------------------------------------------------



 



          2.2. No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement by Stockholder do not
and will not (i) result in a violation of any law applicable to Stockholder, or
(ii) result in a material breach of, conflict with or default under, any term or
provision of any note, mortgage, bond, security agreement, loan agreement,
guaranty, pledge or other instrument, contract, agreement or commitment to which
Stockholder is a party or by which Stockholder or any of Stockholder’s assets or
properties, including, without limitation, the Shares, are subject or bound, nor
will such actions result in the creation of any lien, claim, charge or
encumbrance on any of the Shares.
          2.3. Valid Title to Shares. Stockholder owns the Shares free and clear
of any lien, pledge, charge, security interest, encumbrance, title retention
agreement, adverse claim or restriction of any kind.
          2.4. Sufficient Information. Stockholder has had access to or the
opportunity to review information about the Company in connection with sale and
redemption of the Shares. Additionally, Stockholder has had the opportunity to
ask questions and receive answers from the Company concerning the matters
pertaining to this Agreement, and all such questions have been answered to the
satisfaction of Stockholder.
          2.5. No Inducements. Neither the Company nor any other party has made
any oral or written representation, inducement, promise or agreement to
Stockholder in connection with the purchase and redemption of the Shares, other
than as expressly set forth in this Agreement.
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to Stockholder as follows:
          3.1. Power and Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and thereunder. The execution,
delivery, and performance of this Agreement have been duly authorized by all
necessary action on the part of the Company, and, when executed and delivered,
this Agreement will constitute a legal, valid, and binding obligation of the
Company, enforceable in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditor’s rights generally and by general equitable
principles, whether enforcement is sought by proceedings in equity or at law.
          3.2. No Conflict. The execution, delivery and compliance with, and
performance of the terms and provisions of this Agreement by the Company do not
and will not (i) result in a violation of any law applicable to the Company, or
(ii) result in a material breach of, conflict with or default under, any term or
provision of any note, mortgage, bond, security agreement, loan agreement,
guaranty, pledge or other instrument, contract, agreement or commitment to which
the Company is a party or by which the Company or any of the Company’s assets or
properties are subject or bound.

2



--------------------------------------------------------------------------------



 



     4. Trading Plans. Stockholder agrees not to adopt or institute for a period
of at least eighteen (18) months from the Effective Date any Rule 10b5-1 trading
plan with respect to any shares of the Company’s common stock beneficially owned
by Stockholder.
     5. Indemnification. Each of the parties hereto agrees to defend, indemnify
and hold harmless the other party from any and all actions, suits, proceedings,
demands, claims, liabilities, obligations, losses, damages or expenses
(including costs of litigation and reasonable attorneys’ fees) arising out of:
(i) any breach of the representations and warranties of such party set forth in
this Agreement, or (ii) the failure of such party to perform any of the
covenants and agreements of such party hereunder.
     6. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
     7. Miscellaneous.
          7.1. Amendment. This Agreement may not be altered or amended unless
agreed to in writing by the parties hereto.
          7.2. Assignment. Neither this Agreement nor any of the rights or
obligations of the parties hereunder shall be assignable by any party hereto
without the prior written consent of the other.
          7.3. Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
          7.4. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the specific subject
matter hereof and supersedes all prior and contemporaneous written or oral
agreements.
          7.5. Governing Law and Interpretation. This Agreement shall be
interpreted in accordance with the laws of the State of Delaware. In the event
of litigation involving a breach of this Agreement, then in addition to other
remedies available to the prevailing party, the prevailing party in such
litigation shall be entitled to reasonable attorneys’ fees and costs actually
incurred.
          7.6. Headings. The headings, subheadings and other captions in this
Agreement are for convenience and reference only and shall not be used in
interpreting, construing or enforcing any of the provisions of this Agreement.
          7.7. Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, then such provision shall be null
and void but each other provision hereof not so affected shall be enforced to
the full extent permitted by applicable law.
          7.8. Survival. All representations, warranties, covenants and
agreements of the parties contained in this Agreement shall survive the
Agreement.

3



--------------------------------------------------------------------------------



 



     7.9. Waiver. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the person against whom the waiver is sought to
be enforced. The failure of any party at any time to insist upon strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same or any other condition, promise,
agreement or understanding at a future time.
(Signatures on following page.)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their hands and seals on
the date first set forth above.

            BUYER:

CROWN CRAFTS, INC.
a Delaware corporation
      By:   /s/ Amy Vidrine Samson       Name:     Amy Vidrine Samson     
Title: Vice President and Chief Financial Officer     

            STOCKHOLDER:
      /s/ E. Randall Chestnut       E. Randall Chestnut, Individually           

5